Ryan, C.
Plaintiff in error, in the district court of Butler county, was found guilty upon the charge of being the father of a bastard child of which Anna Dufek, an unmarried woman, was the mother. To reverse the judgment requiring the payment of the aggregate amount of $1,000 and in default of such payment that plaintiff in error be imprisoned in the county jail, these error proceedings are prosecuted. »
On the trial there was introduced evidence, over proper objections of the plaintiff in error, to the effect that Mr. Lisy, in view of the bastardy proceedings about to be commenced, had offered to settle with the mother of the child aforesaid by marrying her, and that this offer had been met with a proposition on the part of Anna Dufek that she would marry plaintiff in error if certain land was by him conveyed to her as an earnest that he would not desert her. It has been held that it is prejudicially erroneous to admit testimony of this character when properly objected to. (Olson v. Peterson, 33 Neb., 358; Robb v. Hewitt, 39 Neb., 217.) For the error indicated the judgment of the district court is reversed and the cause is remanded for further proceedings.
Reversed and remanded: